Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 10/21/2021:
Claims 1-20 have been examined.
Claims 1, 11 and 16 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Claim Rejections – 35 USC § 101
1.	Applicant’s amendments and arguments have overcome the 101 rejections to claims 1, 11 and 16 from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1, 11 and 16 recite the limitation/feature “input comprising a speed limit,” which is unclear what exactly “speed” and/or “speed limit,” as an input, is/are being claimed, which renders the claims 
	For the purpose of this examination, the limitation/feature “input comprising a speed limit” will be interpreted as “an input of a stored in database and/or recently determined/sensed/predicted speed limit on a stored in database and/or recently determined/sensed/predicted curve/road.” 
1.1.2	Claims 2-10, 12-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 4-12, 14-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pub. No.: US20170154529A1) as applied to claims 1, 2, 4-12, 14-17, 19, and 20 in the previous office action prepared by other Examiner, in view of Kiefer (Pub. No.: US20120310499A1), and further in view of FAKLER (Pub. No.: US20080125946A1).
As per claims 1, 11 and 16, Zhao discloses through the invention (see entire document), a method/system/non-transitory machine-readable storage medium containing program instructions executable by a computer for controlling a driving system operatively coupled to a vehicle, the method/system/non-transitory machine-readable storage medium containing program instructions executable by a computer comprising: identifying a location using one or more sensors included with the vehicle; identifying, using the location, an input of the driving system; and determining, using the input, a desired output of the driving system (see entire document, particularly Para [0034, 0039, 0043], as applied to claims 1, 2, 4-12, 14-17, 19, and 20 rejections in the previous office action prepared by other Examiner).
Zhao does not explicitly disclose, through the invention, or is missing input of the driving system comprising a speed limit; driving system that comprises a vehicle transmission; desired output of the driving system that comprises a gear ratio output.
	However, Kiefer teaches, through the invention (see entire document), particularly in abstract, Para [0019], claim 8, a method, in a motor vehicle comprising an automatic transmission, for determining and shifting to the optimal gear, before entering a curve, where the framework determines a curve speed limit for a curve by a navigation device by means of a digital map with the projected road pattern and recognized curve dependent of vehicle data, curve or road data, respectively, as well as a sportiness indicator whereby, based on a determined curve speed limit and the sportiness indicator, the actual, optimal gear for the projected curve is determined.
FAKLER, in turn, teaches, through the invention (see entire document), particularly in abstract, Para 0016, [0048], method for predictive determination of gear ratio changes in an electronically controlled transmission; environment data (12), driver/vehicle data (11) and information about a first proposed gear (10) fed to a correcting module; evaluating whether to allow a "single downshift" procedure for a shifting situation, wherein it is evaluated whether an upcoming driving situation is detected, whether the "single downshift" procedure is allowed in this driving situation, …, whether the current gear meets the gear speed level and the situation exiting conditions are not met; a "downshift" procedure that may be carried out as a function of the vehicle speed if a (potentially tight) curve, a speed limit, a construction site and/or a known accident are predictively detected behind a crest.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Kiefer. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to propose a method, in a motor vehicle comprising an automatic transmission, for the determination and shifting to an optimal gear before entering into a curve through which the execution of the optimal gear can be selected in anticipation and in accordance with the drive style (see entire Kiefer document, particularly Para [0018]); and 


As per claims 2, 12 and 17, Zhao further discloses through the invention (see entire document), identifying, using the location, local map data relating to the location, and wherein the input of the driving system is identified using the local map data (see entire document, particularly Para [0004, 0039, 0042-0043, 0061] as applied to claims 2, 12 and 17 rejections in the previous office action prepared by other Examiner).

As per claims 4, 14 and 19, Zhao further discloses through the invention (see entire document), identifying, using the location, route data relating to the location, and wherein the input of the driving system is identified using the route data (see entire document, particularly Para [0004, 0039, 0043] as applied to claims 4, 14 and 19 rejections in the previous office action prepared by other Examiner).

As per claims 5, 15 and 20, Zhao further discloses through the invention (see entire document), identifying, using the location, data provided by one or more other vehicles or users relating to the location, and wherein the input of the driving system is identified using the data provided by one or more other vehicles or users (see entire document, particularly Para [0004, 0047, 0050, 0061] as applied to claims 5, 15 and 20 rejections in the previous office action prepared by other Examiner).

As per claim 6, Zhao further discloses through the invention (see entire document), data provided by one or more other vehicles or users is obtained from a shared repository (see entire document, particularly Para [0046] as applied to claim 6 rejections in the previous office action prepared by other Examiner).

As per claim 7, Zhao further discloses through the invention (see entire document), identifying, using the location, data relating to the location, the data provided by a telemetry device, and wherein the input of the driving system is identified using the data provided by the telemetry device (see entire document, particularly Para [0030, 0039] as applied to claim 7 rejections in the previous office action prepared by other Examiner).

As per claim 8, Zhao further discloses through the invention (see entire document), communicating a value of the input to a shared repository (see entire document, particularly Para [0046, 0052] as applied to claim 8 rejections in the previous office action prepared by other Examiner).

As per claim 9, Zhao further discloses through the invention (see entire document), communicating a value of the input to another vehicle (see entire document, particularly Para [0046, 0050] as applied to claim 9 rejections in the previous office action prepared by other Examiner).

As per claim 10, Zhao further discloses through the invention (see entire document), vehicle as an autonomous vehicle (see entire document, particularly Para [0002] as applied to claim 10 rejections in the previous office action prepared by other Examiner).

2.	Claims 3, 13, and 18 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao, Kiefer and FAKLER, further in view of Dufford (Pub. No.: US20170218862A1).
As per claims 3, 13 and 18, Zhao further discloses through the invention (see entire document), identifying, using the location, local data relating to the location, wherein the input of the driving system is identified at points in time (see entire document, particularly Para [0021, 0034-0035, 0039, 0042, 0047, 0055, 0063-0067] as applied to claims 3, 13 and 18 rejections in the previous office action prepared by other Examiner).
Zhao does not explicitly disclose, through the invention, or is missing input based on local real-time location data; local real-time data relating to the location; input of the driving system identified using the local real-time data. 
However, Dufford teaches, through the invention (see entire document), particularly in Para [0073] – teaching system that may periodically or in real-time obtain the physical location of the vehicle 102 using, e.g., the navigation unit 122 or one of the one or more sensors 126; in Para [0052] – teaching system that may adjust or update the route set based on real-time conditions using information received from the network 106; the system that may receive traffic condition information from an external database 104 connected to the network 106 or a personal device to identify an alternative route set or update the existing route set, as applied to claims 3, 13 and 18 rejections in the previous office action prepared by other Examiner. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Dufford. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to obtain, from the one or more external databases and the navigation unit, navigational map information and vehicle information, determine a predicted route set including a destination location based on the navigational map information and the vehicle information, determine one or more predicted acceleration events for the predicted route set, detect a respective acceleration event of the one or more predicted acceleration events based on the predicted route set and a first location of the vehicle (see entire Dufford document, particularly Para [0007]).


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662